Citation Nr: 0604751	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-15 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for a chronic, acquired, variously 
diagnosed psychiatric disorder to include PTSD and a chronic, 
acquired bilateral knee disorder.

The Board remanded this claim in April 2004 to comply with 
the Veterans Claims Assistance Act (VCAA) of 2000.


FINDINGS OF FACT

1.  The veteran does not currently suffer from PTSD, and the 
evidence does not demonstrate that he suffers from any 
psychiatric disorder related to service.

4.  The veteran does not have a bilateral knee disorder that 
is the result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder to include PTSD was not incurred 
as a result of the veteran's military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.159(c)(2), 3.303, 3.304 
(2005).

2.  A bilateral knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran claims that he is entitled to service connection 
for a psychiatric disorder to include PTSD and a bilateral 
knee disability.  

Initially, the Board notes that VA laws and regulations 
dictate that upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2004); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In an April 2003 Statement of the Case as well as in an 
October 2005 Supplemental Statement of the Case, the veteran 
was advised of the laws and regulations pertaining to his 
claims.  Collectively, these documents informed him of the 
evidence of record and explained the reasons and bases for 
the denial of his claims. 

In addition, in May 2004 the Appeals Management Center (AMC), 
in Washington, D.C. sent the veteran a letter that informed 
him of the evidence necessary to substantiate this claims, 
what evidence they would obtain and what evidence he should 
submit.  This letter also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to his claim. 

The Board finds that the notice requirements set forth have 
been met, because while the notice provided in 2004 was 
obviously not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of this claims, the notice 
was provided by the AOJ prior to the most recent adjudication 
of the claims (see the October 2005 Supplemental Statement of 
the Case), and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The Board thus finds that any error in the 
timing of the VCAA notice was not prejudicial to the veteran, 
and there is no reason in further delaying the adjudication 
of the claim decided herein.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); cf. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claims.  The veteran was also afforded two pertinent VA 
examinations, and he has identified no additional evidence 
that is available that would be pertinent to his claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case. 

Service connection may be established for disability 
resulting from injury suffered or disease contracted in line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West 2002).  That an injury or disease 
incurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2005).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2005). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2005).  With 
regard to the second PTSD criterion, evidence of in- service 
stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat will be accepted, in the 
absence of clear and convincing evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2005).

Section 1154(b) of 38 U.S.C.A. requires that the veteran have 
actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).


a. service connection for a psychiatric disorder to include 
PTSD

After a thorough review of the evidence of record, the Board 
finds that the veteran does not currently suffer from PTSD 
and that any psychiatric disorder he may suffer from is not 
attributable to any disease or injury in service. 

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between PTSD and a claimed in-service 
stressor. 

With regard to element (1), the claims folder contains 
conflicting evidence as to whether the veteran has been 
provided a current diagnosis of PTSD.  A VA outpatient 
treatment record dated in November 2001 reflects that the 
veteran was irritable, had a short fuse, was untrusting, had 
difficulty sleeping, and avoided crowds.  The examiner's 
impression was that the veteran suffered from PTSD.  A March 
2002 notation notes "prolonged post-traumatic stress 
disorder" among a list of the veteran's problems without 
further explanation.  Both the November 2001 and the March 
2002 VA treatment notes fail to provide a basis for 
establishing a diagnosis of PTSD.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has held that medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  Additionally, whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The 
November 2001 and the March 2002 VA treatment notes do not 
indicate that the veteran's claims folder was reviewed in 
conjunction with the diagnosis, nor do they verify the 
history recited by the veteran.  In Black v. Brown, 5 Vet. 
App. 177, 180 (1993), the Court stated that the Board may 
discount medical opinions that amount to general conclusions 
based on history furnished by the veteran and that are 
unsupported by the clinical evidence.

That said, the Board finds the VA examination conducted in 
March 2003 to be more persuasive in this particular case, 
given that the examiner thoroughly reviewed the veteran's 
claims folder contemporaneously with his examination.  The 
examiner commented that the veteran scored in the extremely 
severe range on the Beck's Depression Inventory with items 
endorsed to include severe sadness, feelings of hopelessness, 
self-hatred and feelings of being punished.  His scores on 
the Mississippi Combat Stress Scale placed him more than one 
standard deviation above that of individuals diagnosed with 
PTSD who were combat veterans.  The examiner noted that the 
general height of these scales in comparison with the veteran 
demeanor and history made the examiner believe that the 
scores were purposeful exaggerations and that the veteran had 
actually fewer symptoms stemming from either true depression 
or PTSD than he would lead the examiner to believe.

The examiner concluded that the veteran showed minimal PTSD 
symptoms.  He appeared to have some minimal avoidant 
symptoms, but talked about his experience with no obvious 
discomfort.  He showed some difficulties in concentration and 
short-term memory, but this was most likely due to a 
cognitive disorder secondary to his heavy drinking in the 
past.  His multiaxial assessment revealed diagnoses on Axis I 
of mild affective disorder, not otherwise specified (NOS); 
mild cognitive disorder, NOS and alcohol dependency in 
remission.  He was diagnosed with a personality disorder with 
paranoid features on Axis II and a Global Assessment of 
Functioning (GAF) score of 60.

Thus, the Board finds that the veteran does not have a 
current diagnosis of PTSD, and therefore, his claim for 
service connection for this disorder fails.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997).

The Board acknowledges that the veteran meets the criteria 
for element (2), credible supporting evidence that the 
claimed in-service stressor actually occurred, given that he 
was awarded the Combat Infantryman Badge (this is sufficient 
to establish that the veteran served in combat, and thus 
statements made by him regarding his experiences in Vietnam 
are deemed credible); however, the bottom line is that it has 
not been sufficiently established that he currently suffers 
from PTSD related to his combat experiences.

Regarding his claim of entitlement to service connection for 
a psychiatric disorder other than PTSD, the Board notes that 
upon discharge from service, the veteran was diagnosed with a 
chronic paranoid personality.  And in addition to being 
diagnosed with an affective disorder in March 2003, VA 
outpatient treatment records indicate that he was diagnosed 
with an adjustment disorder in July 2001, and that he has 
been seen in recent years with complaints of depression and 
the like.  None of these records, however, suggest that any 
psychiatric disorder had its onset in, or is otherwise 
related to, the veteran's military service, to include that 
any such disorder is related to his personality disorder 
diagnosed at the time of his discharge from service.  As 
such, his claim for service connection for a psychiatric 
disorder other than PTSD must also be denied.  


b. bilateral knee disorder

After a thorough review of the evidence of record, the Board 
finds that the veteran's bilateral knee disorder is not 
attributable to any disease or injury in service. 

The medical evidence clearly shows that the veteran currently 
suffers from a bilateral knee disability.  In this regard, 
the claims file contains extensive VA treatment records to 
this effect, including the report of a March 2003 VA 
examination which indicates a diagnosis of bilateral knee 
arthritis.  

Regarding an injury in service, the veteran has indicated 
that he injured his knees while in a fire fight in Vietnam in 
September 1969 (see the March 2003 VA examination report).  
His service medical records confirm that he was seen with a 
complaint of injuring his knees in September 1959, but that 
there was no objective pathology on examination, which 
included X-rays.  The veteran was discharged from service 
without any comment of significant residual pathology.  The 
Board notes that although it is apparent that the bilateral 
knee injury in service was deemed acute and transitory (at 
best), for the sake of argument, the Board will assume, 
without conceding, that this sufficiently demonstrates that 
the veteran injured his knees in service.  38 U.S.C.A. § 1110 
(West 2002)

The Board will now address whether the medical evidence 
establishes a nexus between the claimed in-service injury and 
the current bilateral knee disability.  Although the 
veteran's VA treatment records reflect his complaints of 
bilateral knee pain and diagnoses of arthritis of the knees, 
none of the objective medical evidence of record sets forth a 
nexus opinion relating his current knee disability to an 
injury in service.  

In fact, this issue was addressed in the report of the VA 
joints examination conducted in March 2003.  And, after 
reviewing the veteran's claims folder, the examiner concluded 
that the initial treatment for contusion of both the 
veteran's legs was not connected to his current problems of 
arthritis for both knees.  The examiner pointed out that the 
service medical records showed no evidence of any objective 
findings at the time of the alleged injury, and that there 
were no reported problems at the time of his discharge from 
service.  

The claim of service connection for arthritis of both knees 
was not warranted, based on the documentation provided by the 
claims folder.  Here, the examiner provided a basis for the 
medical opinion provided, and is given more weight than the 
VA treatment records.  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens, Supra.  

Finally, there is no indication, nor has it been alleged, 
that the veteran was diagnosed with bilateral knee arthritis 
within a year of separating from service.  See 38 C.F.R. 
§ 3.307, 3.309 (2005).


The preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
veteran's claims of service connection for a psychiatric 
disorder to include PTSD and a bilateral knee disorder must 
be denied.  See 38 U.S.C.A §5107 (West 2002).


ORDER


Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.



____________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


